Filed 3/3/16 In re J.R. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re J.R., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                            F071463

         Plaintiff and Respondent,                                          (Super. Ct. No. 513823)

                   v.
                                                                                    OPINION
J.R.,

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Valli K.
Israels, Judge.
         Arthur L. Bowie, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Barton Bowers, Deputy Attorneys General, for Plaintiff and Respondent.

                                                        -ooOoo-



*        Before Levy, Acting P.J., Peña, J., and Smith, J.
         On April 15, 2015, J.R., a minor, was made a ward of the juvenile court pursuant
to a petition filed under Welfare and Institutions Code section 602, after he admitted
committing vandalism (Pen. Code, § 594, subd. (a)(2))1 and assault by means of force
likely to cause great bodily injury (§ 245, subd. (a)(4)). The juvenile court determined
that J.R.’s maximum confinement time was 52 months, and it awarded him 72 days of
predisposition custody credits. On April 24, 2015, J.R. was released from juvenile hall
and placed at Valley Teen Ranch.
         On appeal, J.R. contends the juvenile court erred by failing to recalculate his
predisposition custody credits to include the additional precommitment days he spent in
juvenile hall before his placement at Valley Teen Ranch. The People concede and we
agree.
         A “minor is entitled to credit against his or her maximum term of confinement for
the time spent in custody before the disposition hearing.” (In re Emilio C. (2004)
116 Cal.App.4th 1058, 1067; see § 2900.5, subd. (a).) Placement in juvenile hall
constitutes custodial confinement. (Welf. & Inst. Code, § 726, subd. (d)(5).) In this case,
J.R. is entitled to custody credits for the additional precommitment days between
disposition and his transfer to Valley Teen Ranch, which amounted to nine days. (In re
J.M. (2009) 170 Cal.App.4th 1253, 1256.)
                                       DISPOSITION
         The matter is remanded to the juvenile court to modify the minute order to reflect
nine days of additional predisposition/precommitment credit, for a total of 81 days. In all
other respects, the dispositional order is affirmed.




1        All statutory references are to the Penal Code unless otherwise noted.


                                               2